Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 24, 2019

The Court of Appeals hereby passes the following order:

A20D0068. DEASHANIQUE TIARRIA COPELAND v. THE STATE.

      Deashanique Copeland was convicted of possession of marijuana in the
Municipal Court of LaGrange. Copeland filed this application for discretionary
appeal to challenge her conviction. We lack jurisdiction.
     As a general rule, the judgment of a municipal court must be appealed – either
directly or by certiorari – to the superior court.1 See OCGA § 5-4-3 (addressing
petitions for writs of certiorari in the superior court); Reed v. State, 229 Ga. App. 817,
819-820 (b) (495 SE2d 313) (1997) (an appeal of a municipal court conviction lies
in the superior court); accord Willard v. City of Eatonton, 104 Ga. App. 471, 471-472
(121 SE2d 924) (1961) (appeal from a superior court judgment overruling a petition
for certiorari following a traffic offense conviction in the City of Eatonton Police
Court). If the party is then aggrieved by the decision of the superior court, an
application for discretionary appeal may be filed in this Court. See OCGA § 5-6-35
(a) (1). Absent a superior court decision, we lack jurisdiction over this application
for discretionary review, which is hereby DISMISSED.




      1
       A statutory exception exists for final judgments of the Municipal Court of
Columbus, Muscogee County, which are directly appealable to this Court or the
Supreme Court as if a judgment from a state or superior court. See Ga. L. 1983, pp.
4443, 4454, § 33 (c).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 09/24/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.